368 U.S. 15 (1961)
CHOBOT
v.
WISCONSIN.
No. 146.
Supreme Court of United States.
Decided October 23, 1961.
APPEAL FROM THE SUPREME COURT OF WISCONSIN.
Max Raskin for appellant.
John W. Reynolds, Attorney General of Wisconsin, William Platz, Assistant Attorney General, and William J. McCauley for appellee.
PER CURIAM.
The motion to dismiss is granted and the appeal is dismissed for want of a substantial federal question.
MR. JUSTICE BLACK, MR. JUSTICE DOUGLAS and MR. JUSTICE HARLAN are of the opinion that probable jurisdiction should be noted.